Mb. Justice MacLeaey
delivered the opinion' of the court.
The appellant was prosecuted and convicted in the District Court of Mayagiiez for the offense of carrying prohibited weapons. The sentence bears date of the 23d of January, 1907. The punishment was a fine of $25. Appeal was .duly taken on the same day and bond fixed at $500.
The transcript was filed in this court on the 8th of March and the cause was heard on the 2d of May without the presence of counsel for appellant.
There is not found in the record either a bill of exceptions or a statement of facts; nor do we find any fundamental errors in the record except that the alternative inprisonment in case the fine is unpaid should be 25 days instead of 60 days as stated by the trial court. The statute in section 322 of the Code of Criminal Procedure prescribes that the imprisonment to be imposed by the district court in case a fine is not paid must not exceed one day for every dollar of the fine, which in this case is $25; hence the alternative imprisonment should not exceed 25 days. This has been decided by this court in the habeas corpus case presented by Guadalupe Andino on the 22cl of May, 1905, to which reference is made.
*302With this modification the judgment should be affirmed.

Accordingly decided.

Chief Justice Quinones and Justices Hernández, Figueras and Wolf concurred.